DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first conductor strip" and “the second conductive strip” in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 12, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (US Publication 2009/0059474) in view of Yan et al. (“High-performance Supercapacitor Electrodes Based on Highly Corrugated Graphene Sheets”) and in further view of Mathieu et al. (US Publication 2004/0099641) and in further view of Gadkaree et al. (US Publication 2013/0077206).
In re claim 1, Zhamu discloses a micro-supercapacitor comprising:
a. a first electrode (50 – Figure 3, ¶79);
b. a second electrode (52 – Figure 3, ¶79);
c. a first conductor (54 – Figure 3, ¶79) interfaced with the first electrode (Figure 3);  
d. a second conductor (56 – Figure 3, ¶79) interfaced with the second electrode (Figure 3):
f. an electrolyte (¶45-46) in contact with the first electrode (50 – Figure 3) and the second electrode (52 – Figure 3), wherein at least one of the first electrode or the second electrode comprises an interconnected carbon sheets having a plurality of expanded and interconnected carbon layers (¶22, ¶52-56 - Note that each flake comprising graphite flake comprises multiple graphene sheets. The graphene sheets are interconnected and the flakes are expanded as described in [¶57]).
Zhamu does not disclose the carbon sheets are corrugated.
Yan discloses carbon sheets that are corrugated (Introduction: ¶2).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the corrugated sheets of Yan to provide for a device having excellent capacitive performance, such as low diffusion resistance, high specific capacitance, and high rate performance (Yan – Introduction: ¶2)
Zhamu does not disclose the electrodes are patterned. 
Mathieu discloses patterning graphite electrodes (¶32).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the well-known technique of patterning electrodes to provide to for an electrode having a desired shape, size, or specific manufacturing specifications. 
Zhamu does not disclose a non-conductive liner contacting at least a portion of the first conductor and the second conductor.
Gadkaree discloses a non-conductive liner (12 – Figure 1, ¶25; Note that the liner is non-conductive since it contacts both terminals.) contacting at least a portion of a first conductor (22 – Figure 1, ¶25) and a second conductor (24 – Figure 1, ¶25).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the non-conductive enclosing body as described by Gadkaree to protect the device from external environmental factors.
In re claim 2, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the micro-supercapacitor of claim 1, as explained above. Zhamu does not disclose wherein the non-conductive liner contacting at least the portion of the first conductor and the second conductor provides an electrical terminal configured to be coupled to external circuitry.
Gadkaree discloses the non-conductive liner (12 – Figure 1) contacting at least the portion of the first conductor (22 – Figure 1) and the second conductor (24 – Figure 1) provides an electrical terminal (26, 28 – Figure 1, ¶25) configured to be coupled to external circuitry (¶25).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the non-conductive enclosing body as described by Gadkaree to protect the device from external environmental factors.
In re claim 3, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the micro-supercapacitor of claim 1, as explained above. Zhamu does not disclose wherein the non-conductive liner seals the electrolyte within the micro-supercapacitor device.
Gadkaree discloses wherein the non-conductive liner (12 – Figure 1) seals the electrolyte within the supercapacitor device (¶25-26, Figure 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the non-conductive enclosing body as described by Gadkaree to protect the device from external environmental factors.
In re claim 12, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the micro-supercapacitor of claim 1, as explained above. Zhamu does not disclose the first conductive strip or the second conductive strip comprises copper (Cu), aluminum (Al), or an ICCN structure.
Gadkaree discloses current collectors comprising copper (Cu), aluminum (Al), or an ICCN structure (¶26).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the collector material as described by Gadkaree to provide for a material that can reduce ohmic losses while providing physical support for the electrode material. 
In re claim 17, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the micro-supercapacitor of claim 1, as explained above. Zhamu does not disclose comprising a total area of less than about 50 square millimeters, 40 square millimeters, or 30 square millimeters. However it would have been an obvious matter of design choice to the well-known teaching of adjusting the area of the device to create a balance between miniaturization and capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the micro-supercapacitor of claim 1, as explained above. Zhamu does not disclose wherein the first electrode or the second electrode comprises an edge dimension of from about 220 micrometers to about 1770 micrometers. However it would have been an obvious matter of design choice to the well-known teaching of adjusting the dimensions of the device to create a balance between miniaturization and capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (US Publication 2009/0059474) in view of Yan et al. (“High-performance Supercapacitor Electrodes Based on Highly Corrugated Graphene Sheets”) and in further view of Mathieu et al. (US Publication 2004/0099641) and in further view of Gadkaree et al. (US Publication 2013/0077206) and in further view of Bae et al. (US Publication 2011/002085).
In re claim 4, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the micro-supercapacitor of claim 1, as explained above. Zhamu does not disclose the non-conductive liner contacts at least a portion of the first electrode or the second electrode.
Bae discloses a enclosure (40a, 40b, 50a, 50b – Figure 1, ¶33) that is in contact with the current collectors (20a, 20b – Figure 1, ¶33) and electrodes (10a, 10b – Figure 1, ¶33) of a capacitor device (Abstract).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the enclosing body structure as described by Bae to provide for a more compact device.
Claims 6-7 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (US Publication 2009/0059474) in view of Yan et al. (“High-performance Supercapacitor Electrodes Based on Highly Corrugated Graphene Sheets”) and in further view of Mathieu et al. (US Publication 2004/0099641) and in further view of Gadkaree et al. (US Publication 2013/0077206) and in further view of Kang et al. (“All Solid-State Flexible Supercapacitors Based on Papers coated with Carbon Nanotubes and Ionic-Liquid-Based Gel Electrolytes").
In re claim 6, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the energy storage device of claim 1, as explained above. Zhamu does not disclose the electrolyte is a gel electrolyte.
Kang discloses an electrolyte is an ionogel (“Experimental Section”: ¶1-3).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate an electrolyte having superior conductivity into the invention of Zhamu to achieve a device having a desired overall capacitance.
In re claim 7, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the energy storage device of claim 1, as explained above. Zhamu does not disclose wherein the electrolyte is fumed silica (FS) nano-powder mixed with an ionic liquid.
Kang discloses an electrolyte is fumed silica (FS) nano-powder mixed with an ionic liquid (“Experimental Section”: ¶1-3).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate an electrolyte having superior conductivity into the invention of Zhamu to achieve a device having a desired overall capacitance.
In re claim 9, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the energy storage device of claim 1, as explained above. Zhamu does not disclose wherein the electrolyte is a hydrogel.
Kang discloses an electrolyte is a hydrogel (“Experimental Section”: ¶1-3).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate an electrolyte having superior conductivity into the invention of Zhamu to achieve a device having a desired overall capacitance
In re claim 10, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the energy storage device of claim 1, as explained above. Zhamu does not disclose the hydrogel is poly(vinyl alcohol) (PVA)-H2SO4.
Kang discloses the hydrogel is poly(vinyl alcohol) (PVA)-H2SO4 (“Experimental Section”: ¶1-3).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate an electrolyte having superior conductivity into the invention of Zhamu to achieve a device having a desired overall capacitance.
In re claim 11, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the energy storage device of claim 10, as explained above. Zhamu did not disclose wherein the micro-supercapacitor is a solid state micro-supercapacitor. 
Kang discloses wherein the micro-supercapacitor is a solid state micro-supercapacitor (pg.6401 ¶2).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the solid-state apparatus as described by Kang to provide a supercapacitor with improved electrochemical properties and excellent mechanical integrity. 

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (US Publication 2009/0059474) in view of Yan et al. (“High-performance Supercapacitor Electrodes Based on Highly Corrugated Graphene Sheets”) and in further view of Mathieu et al. (US Publication 2004/0099641) and in further view of Gadkaree et al. (US Publication 2013/0077206) and in further view of Lu et al. (“Advanced Applications of Ionic Liquids in Polymer Science”)
In re claim 7, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the energy storage device of claim 1, as explained above. Zhamu does not disclose wherein the electrolyte is fumed silica (FS) nano-powder mixed with an ionic liquid.
	Lu discloses wherein the electrolyte is fumed silica (FS) nano-powder mixed with an ionic liquid (pg.434 ¶1-2).
	It would have been obvious to a person having ordinary skill in the art to incorporate the nanosize fumed silica as described by Lu to improve the conductivity of the electrolyte.
In re claim 8, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree and in further view of Lu discloses the energy storage device of claim 1, as explained above. Zhamu does not disclose wherein the electrolyte comprises 1-butyl-3- methylimidazolium bis(trifluoromethylsulfonyl)imide.
	Lu discloses an ionic liquid for an electrolyte comprising 1-butyl-3- methylimidazolium bis(trifluoromethylsulfonyl)imide.
It would have been obvious to a person having ordinary skill in the art to incorporate the electrolyte as described by Lu to achieve a device having superior and desired conductivity (pg.434 ¶1-2).

Claims 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (US Publication 2009/0059474) in view of Yan et al. (“High-performance Supercapacitor Electrodes Based on Highly Corrugated Graphene Sheets”) and in further view of Mathieu et al. (US Publication 2004/0099641) and in further view of Gadkaree et al. (US Publication 2013/0077206) and in further view of Gao et al. (“Direct Laser Writing of Micro-Supercapacitors on hydrated Graphite Oxide Films”).
In re claim 13, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the micro-supercapacitor of claim 1, as explained above. Zhamu does not disclose the first electrode comprises a first plurality of electrode digits, wherein the second electrode comprises a second plurality of electrode digits, and wherein the first plurality of electrode digits of the first electrode and the second plurality of electrode digits of the second electrode are woven in an interdigitating pattern.
Gao discloses the first electrode comprises a first plurality of electrode digits, wherein the second electrode comprises a second plurality of electrode digits (pg.496 ¶3), and wherein the first plurality of electrode digits of the first electrode and the second plurality of electrode digits of the second electrode are woven in an interdigitating pattern (Figure 1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the interdigitated structure of Gao to increase the overlap area of electrodes, and thus, achieve a device having desired capacitance.
In re claim 14, Zhamu in view Yan and in further view of Mathieu and in further view of Gadkaree and in further Gao discloses the energy storage device of claim 13, as explained above.  Zhamu does not disclose an interspace distance between a plurality of first extending electrode digits and each of the plurality of second extending electrode digits. 
Gao discloses a space between a plurality of first extending electrode digits and each of the plurality of second extending electrode digits (Supplementary Information: “Fabrication Procedure of RGO-GO-RGO Supercapacitor Devices”, Figure S1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the interdigitated structure of Gao and electrode width to increase the overlap area of electrodes, and thus, achieve a device having desired capacitance.
Zhamu does not disclose an interspace distance between electrodes to be about 150 µm. However, it is well-known in the art that the capacitance is directly proportional to the distance between the electrodes. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention was made to determine the proper distance between electrodes to attain a device with desired capacitance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re claim 15, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the micro-supercapacitor of claim 1, as explained above. Zhamu does not disclose wherein the first electrode or the second electrode comprises 4, 8, or 16 electrode digits. 
Gao discloses wherein the first electrode or the second electrode comprises 4, 8, or 16 electrode digits (pg.496 ¶3, Figure 1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the interdigitated structure of Gao to increase the overlap area of electrodes, and thus, achieve a device having desired capacitance.
In re claim 16, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the micro-supercapacitor of claim 1, as explained above. Zhamu does not disclose wherein the first electrode or the second electrode comprises widths from about 330 micrometer to about 1770 micrometers.
Gao discloses wherein the first electrode or the second electrode comprises widths from about 330 micrometer to about 1770 micrometers (Supplementary Information: “Fabrication Procedure of RGO-GO-RGO Supercapacitor Devices”, Figure S1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the interdigitated structure of Gao and electrode width to increase the overlap area of electrodes, and thus, achieve a device having desired capacitance.

6.	Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (US Publication 2009/0059474) in view of Yan et al. (“High-performance Supercapacitor Electrodes Based on Highly Corrugated Graphene Sheets”) and in further view of Mathieu et al. (US Publication 2004/0099641) and in further view of Gadkaree et al. (US Publication 2013/0077206) and in further view of Aitchison et al. (US Publication 2011/0157774)
In re claim 19, Zhamu in view of Yan and in further view of Mathieu and in further view of Gadkaree discloses the micro-supercapacitor of claim 1, as explained above. Zhamu does not disclose wherein the micro-supercapacitor is comprised within an integrated circuit package or a nanoelectromechanical device.
Aitchison discloses wherein the supercapacitor is comprised within an integrated circuit package or a nanoelectromechanical device (¶262).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the IC device as described by Aitchison to allow the supercapacitor to communicate with external circuitry. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the non-conductive liner comprises a central window.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the micro-supercapacitor exhibits a nearly triangular CC curve when operated at a first current density of about 1.684 x104mA/cm3, wherein the micro-supercapacitor exhibits a stack capacitance of around about 3.05 F/cm3 at 16.8 mA/cm3, and wherein the micro-supercapacitor maintains about 60% of the stack capacitance when operated at a second current density of about 1.84 x104 mA/cm3.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clelland et al. (US Publication 2010/0002362)		Abstract, Figure 2A	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848